                          EXHIBIT N




Case 19-42890-MJH   Doc 25-14   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 1 of 3
                4-814-BAZ69-0000429-001-01-000-000-000-000


• · 11
 1
     1
          • ••1111111l•11111 ll1• 111111ll1 1l1111
         11 1
                              1
                                   1
                                                   1
                                                     1     1 1 1• 11
                                                         11 1 11   1    11


r�:a
                                                                       11




                ESTATE OF ALI SULEIMAN
�               18205 106TH ST E
                BONNEY LAKE WA 98391 8137




                  Case 19-42890-MJH                          Doc 25-14       Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 2 of 3
Case 19-42890-MJH   Doc 25-14   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 3 of 3
